Name: Commission Decision (EU) 2017/451 of 14 March 2017 approving, on behalf of the European Union, certain amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania
 Type: Decision
 Subject Matter: Africa;  international affairs;  fisheries;  European construction
 Date Published: 2017-03-15

 15.3.2017 EN Official Journal of the European Union L 69/34 COMMISSION DECISION (EU) 2017/451 of 14 March 2017 approving, on behalf of the European Union, certain amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision (EU) 2016/870 of 24 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (1), and in particular Article 3 thereof, Whereas: (1) Article 10 of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (2), hereinafter referred to as the Agreement, approved by Council Regulation (EC) No 1801/2006 (3), establishes a Joint Committee responsible for monitoring the application of the Agreement and, in particular, for supervising the implementation, interpretation and smooth operation thereof, as well as for reassessing, where appropriate, the level of fishing opportunities and, consequently, of the financial contribution. (2) Article 1(1) of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania, hereinafter referred to as the Protocol, approved by Council Decision (EU) 2016/870 sets out the fishing opportunities under that agreement for a period of four years from 16 November 2015, and Article 2(1) of the Protocol sets out the annual financial contribution for access by European Union vessels to the Mauritanian fishing zone. (3) The table referred to in Article 1(1) of the Protocol gives details about the fishing opportunities and states that, on the basis of available scientific advice, the two parties may agree within the Joint Committee on the allocation of fishing opportunities for freezer trawlers targeting demersal species in respect of which a surplus has been identified. (4) The Joint Committee was to meet in Nouakchott on 15 and 16 November 2016 at an extraordinary session to adopt amendments to the fishing opportunities and the applicable conditions for the exercise of fishing activities, as well as the financial contribution, taking into account the EU's request to create a new fishing category for freezer trawlers targeting black hake. (5) Prior to the Joint Committee meeting in question, the Commission sent a preparatory document setting out the particulars of the envisaged Union position to the Council. (6) The envisaged Union position was approved by the Council in accordance with point 3 of the Annex to Council Decision (EU) 2016/870. (7) The amendments adopted, namely the introduction of a new fishing category for freezer trawlers targeting black hake, the applicable fishing conditions for this new category, and the increase in the financial contribution for access, were recorded in Annex 5 to the minutes of the Joint Committee meeting in question of 15 and 16 November 2016. (8) These amendments should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania, adopted by the Joint Committee established by Article 10 of that agreement in its meeting of 15 and 16 November 2016, and resulting from Annex 5 to the minutes, are hereby approved on behalf of the Union. The text of Annex 5 to the minutes of the Joint Committee meeting of 15 and 16 November 2016 is attached to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 145, 2.6.2016, p. 1. (2) OJ L 343, 8.12.2006, p. 4. (3) Council Regulation (EC) No 1801/2006 of 30 November 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (OJ L 343, 8.12.2006, p. 1). ANNEX Protocol, Article 2, paragraphs: 1. The annual financial contribution for the access by European Union vessels to the Mauritanian fishing zone referred to in Article 7 of the Agreement is set at EUR fifty-seven million, five-hundred thousand (57 500 000). This paragraph shall apply subject to Articles 5 to 10 and Article 16 of this Protocol. 3. The total allowable catches (categories 1, 2, 2a, 3, 6, 7 and 8) and the reference tonnages (categories 4 and 5) are set out in the datasheets contained in Annex 1 to this Protocol. They are established on the basis of the calendar year (1 January-31 December of the year concerned). If the first and the last period of the application of the Protocol do not correspond to a calendar year, the total allowable catches shall be fixed pro rata temporis and taking account, for each fishing category, of trends in terms of the distribution of catches throughout the year. 7. For fishing categories 4 and 5, if catches made by tuna vessels from the European Union in the Mauritanian fishing zone exceed the reference tonnage stipulated for each of these categories, the financial contribution of EUR fifty-seven million, five-hundred thousand (57 500 000) shall be increased, for each additional tonne caught, by the amount of the fee stated in the relevant datasheets for the year in question. However, the amount paid by the European Union in respect of the overrun must not exceed an amount equivalent to twice the corresponding reference tonnage. If the quantities of catches made by European Union vessels are more than twice the corresponding reference tonnage, the amount due in respect of the quantity exceeding that limit shall be paid the following year. Table of fishing categories referred to in Article 1(1): Fishing categories Total allowable catches and reference tonnage 1 Vessels fishing for crustaceans other than spiny lobster and crab 5 000 tonnes 2 Black hake (non-freezer) trawlers and bottom longliners 6 000 tonnes 2a Black hake (freezer) trawlers: Black hake 3 500 tonnes Squid 1 450 tonnes Cuttlefish 600 tonnes 3 Vessels fishing for demersal species other than black hake with gear other than trawls 3 000 tonnes 4 Tuna seiners 12 500 tonnes (Reference tonnage) 5 Pole-and-line tuna vessels and surface longliners 7 500 tonnes (Reference tonnage) 6 Pelagic freezer trawlers 225 000 tonnes (*1) 7 Non-freezer pelagic vessels 15 000 tonnes (*2) 8 Cephalopods [pm] tonnes Annex, Appendix 1 Datasheets, new datasheet 2a: FISHING CATEGORY 2a: BLACK HAKE (FREEZER) TRAWLERS: 1. Fishing zone (a) North of latitude 19 ° 15 ² 60 ³N: west of the line joining the following points: 20 ° 46 ² 30 ³N 17 ° 03 ² 00 ³W 20 ° 36 ² 00 ³N 17 ° 11 ² 00 ³W 20 ° 36 ² 00 ³N 17 ° 36 ² 00 ³W 20 ° 03 ² 00 ³N 17 ° 36 ² 00 ³W 19 ° 45 ² 70 ³N 17 ° 03 ² 00 ³W 19 ° 29 ² 00 ³N 16 ° 51 ² 50 ³W 19 ° 15 ² 60 ³N 16 ° 51 ² 50 ³W 19 ° 15 ² 60 ³N 16 ° 49 ² 60 ³W (b) South of latitude 19 ° 15 ² 60 ³N as far as latitude 17 ° 50 ² 00 ³N: west of the 18-nautical-mile line from the low-water mark; (c) South of latitude 17 ° 50 ² 00 ³N: west of the 12-nautical-mile line from the low-water mark. In the case of areas calculated on the basis of the low-water mark, the Joint Committee may replace the lines for delimiting zones with a series of geographical coordinates. Authorised gear  Bottom trawl for hake.  doubling of the cod-end is prohibited.  doubling of the twine forming the cod-end is prohibited. Minimum authorised mesh 70 mm (trawl) Minimum Size For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length) (see Appendix 7) The Joint Committee may determine the minimum size for species not listed above. By-catches Authorised Not authorised 25 % of demersal species (other than black hake) Cephalopods (other than squid and cuttlefish) and crustaceans The Joint Committee may determine by-catch rates for species not listed above. Fishing opportunities/fees Period Year Total allowable catch (tonnes): 3 500 Black hake (main target species) 1 450 squid (secondary target species) 600 cuttlefish (secondary target species) Fee 70 EUR/t for black hake 575 EUR/t for squid 250 EUR/t for cuttlefish 90 EUR/t for by-catch The fee shall be calculated at the end of each period of three months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 1 000 per vessel, to be deducted from the total amount of the fee; the advance payment shall be made at the beginning of each three-month period in which the vessel is authorised to fish. The number of vessels authorised at the same time shall not exceed six. Biological rest periods Where appropriate, the Joint Committee shall determine a biological recovery period based on the scientific opinion of the Joint Scientific Committee. Scientific Observers By way of derogation from the rule set out in point 2 of Chapter X of the Annex, the vessels shall take on board a Mauritanian scientific observer on each trip. Comments The fees shall be fixed for the entire period of application of the Protocol. (*1) This figure may be exceeded by a 10 % margin without any impact on the financial contribution paid by the European Union for access. (*2) If these fishing opportunities are utilised, they shall be deducted from the total allowable catch provided for in category 6.